Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 99.1 PREMIERWEST EXPANDS FINANCE COMPANY PRESENCE ENTERS EUGENE AND COOS BAY, OREGON MARKETS MEDFORD, OR  June 13, 2007  Jim Ford, President of PremierWest Bancorp (NASDAQ  PRWT) announced today that the Company has entered into an agreement to purchase Pacific Continental Banks Consumer Finance Division business, operated through offices in Eugene and Coos Bay, Oregon. Effective with the closure of the transaction the two offices will become part of Premier Finance Company, a subsidiary of PremierWest Bank. The transaction includes the purchase of approximately $11 million in consumer finance loans with existing Pacific Continental Consumer Finance Division employees to continue with Premier Finance Company. Jim Ford stated, This acquisition is an opportunity for us to expand Premier Finance Company into new markets with an established team of finance company professionals. The same team that has successfully served
